DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11 and 19-23 of U.S. Patent No. 10,244,498. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-17, U.S. Patent No. 10,244,498 recites similar limitations with only slightly different wording in claims 7-11 and 19-23.
Claim 1 maps to claims 7, 10 and 11 of U.S. Patent No. 10,244,498.
Claim 2 maps to claim 8 of U.S. Patent No. 10,244,498.
Claim 3 maps to claim 8 of U.S. Patent No. 10,244,498.
Claim 4 maps to claim 9 of U.S. Patent No. 10,244,498.
Claim 5 maps to claims 19, 22 and 23 of U.S. Patent No. 10,244,498.
Claim 6 maps to claim 20 of U.S. Patent No. 10,244,498.
Claim 7 maps to claim 20 of U.S. Patent No. 10,244,498
Claim 8 maps to claim 21 of U.S. Patent No. 10,244,498.
Claim 9 maps to claim 19 of U.S. Patent No. 10,244,498.
Claim 10 maps to claims 19, 22 and 23 of U.S. Patent No. 10,244,498.
Claim 11 maps to claim 20 of U.S. Patent No. 10,244,498.
Claim 12 maps to claim 20 of U.S. Patent No. 10,244,498.
Claim 13 maps to claim 21 of U.S. Patent No. 10,244,498.
Claims 14 maps to claims 19, 22 and 23 of U.S. Patent No. 10,244,498.
Claim 15 maps to claim 20 of U.S. Patent No. 10,244,498.
Claim 16 maps to claim 20 of U.S. Patent No. 10,244,498.
Claim 17 maps to claim 21 of U.S. Patent No. 10,244,498.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,492,158. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-17, U.S. Patent No. 10,492,158 recites similar limitations with only slightly different wording.
Claim 1 maps to claims 1, 2 and 6 of U.S. Patent No. 10,492,158.
Claim 2 maps to claim 3 of U.S. Patent No. 10,492,158.
Claim 3 maps to claim 4 of U.S. Patent No. 10,492,158.
Claim 4 maps to claim 5 of U.S. Patent No. 10,492,158.
Claim 5 maps to claims 7, 8 and 12 of U.S. Patent No. 10,492,158.
Claim 6 maps to claim 9 of U.S. Patent No. 10,492,158.
Claim 7 maps to claim 10 of U.S. Patent No. 10,492,158.
Claim 8 maps to claim 11 of U.S. Patent No. 10,492,158.
Claim 9 maps to claims 1 and 7 of U.S. Patent No. 10,492,158.
Claim 10 maps to claims 13, 14 and 18 of U.S. Patent No. 10,492,158.
Claim 11 maps to claim 15 of U.S. Patent No. 10,492,158.
Claim 12 maps to claim 16 of U.S. Patent No. 10,492,158.
Claim 13 maps to claim 17 of U.S. Patent No. 10,492,158.
Claim 14 maps to claims 19, 20 and 24 of U.S. Patent No. 10,492,158.
Claim 15 maps to claims 21 of U.S. Patent No. 10,492,158.
Claim 16 maps to claim 22 of U.S. Patent No. 10,492,158.
Claim 17 maps to claim 23 of U.S. Patent No. 10,492,158.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

October 6, 2021